               Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 1 of 13




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF IOWA

IN THE MATTER OF THE SEIZURE OF: )
                                 )                                     Case No. 4:20-mc-00031
2020 Mercedes-Benz AMG E63 sedan )
VIN W1KZF8KB0LA810283            )                                     MOTION FOR DUAL-PURPOSE
                                 )                                     PREFILING CRIMINAL AND
                                 )                                     CIVIL FORFEITURE
                                 )                                     PROTECTIVE / TURNOVER ORDER
                                 )


                                          Table of Contents
   I.           Introduction ..................................................................................................... 1
   II.          Applicable Criminal Forfeiture Authority ............................................. 2
   III.         Applicable Civil Forfeiture Authority ..................................................... 5
   IV.          Summary of Relief Requested .................................................................... 6
   V.           Facts of the Case ............................................................................................. 6
   VI.          Conclusion ......................................................................................................13


          COMES NOW the United States of America, and moves, pursuant to 21 U.S.C.

§ 853(e) (criminal forfeiture) and 18 U.S.C. § 983(j) (general rules for civil forfeiture

proceedings), for a dual-purpose, prefiling criminal and civil forfeiture protective /

turnover            order          for        a          2020        Mercedes-Benz-AMG                       E63          Sedan

(VIN # W1KZF8KB0LA810283)                            (hereinafter the 2020 Mercedes-Benz Sedan),

requiring Jeffrey Allan Kock or the Jeffrey Allan Kock Trust (aka, the Jeffrey Allan

Kock Living Trust) to transfer the 2020 Mercedes-Benz Sedan to the possession of

the government.

                                                    I.        Introduction

          1.        Status of Criminal and Civil Investigations. The government

anticipates seeking an indictment(s) and/or a civil forfeiture complaint against the
                                                                 1
           Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 2 of 13




2020 Mercedes-Benz Sedan based on its investigations into the tax practices of the

Jeffry Alan Kock Trust (the Trust) and its affiliates, including Jeffrey Allan Kock

(Kock). These investigations are ongoing, however, and the government is not, yet,

in a position to file these pleadings.

      2.       Requested Relief. Based on the facts set forth herein, the government

respectfully requests the Court enter a prefiling protective order to preserve the

availability of the 2020 Mercedes-Benz Sedan for criminal or civil forfeiture, insofar

as Kock, the trustee of the Trust, knows the government has a seizure warrant for

the 2020 Mercedes-Benz Sedan and is choosing to hide the 2020 Mercedes-Benz

Sedan, instead of complying with the warrant.

      3.       The Right Against Compulsory Self-Incrimination                   Is Not

Applicable. Kock does not have a Fifth Amendment right not to produce the 2020

Mercedes-Benz Sedan, insofar as he has admitted to the case agent it is in his custody

and that he hid it. See United States v. Adams, 782 F.Supp.2d 229, 232 (N.D. W. Va.

2011) (“[T]he disclosure of where the funds are (or the production of them to the

United States Marshals Service) does not require that the defendant admit guilt (i.e.,

that he was not entitled to receive the funds).”).

                   II.     Applicable Criminal Forfeiture Authority

      4.       Mail      and   Wire   Fraud.     Title   18,   United   States    Code,

Section 981(a)(1)(C) authorizes the civil forfeiture of any property, real or personal,

which constitutes proceeds of, or is derived from proceeds traceable to, a violation of




                                           2
           Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 3 of 13




any crime listed as a “specified unlawful activity” under the federal money laundering

statutes, specifically 18 U.S.C. § 1956(c)(7).

      5.       Specified Unlawful Activities – Defined. Section 1956(c)(7) defines

the term “specified unlawful activity” to include theft of government money or

property under 18 U.S.C. § 641, which is incorporated by § 1956(c)(7)(D), and the

crimes listed as potential “racketeering activities” under the Racketeer Influenced

Corrupt Organizations Act (RICO) in 18 U.S.C. § 1961(1). Mail fraud under 18 U.S.C.

§ 1341 and wire fraud under 18 U.S.C. § 1343 are listed in § 1961(1).

      6.       Incorporation of Civil Forfeiture Authority into Criminal

Proceedings.       Federal law, namely 28 U.S.C. § 2461(c), provides that the

government may pursue a criminal forfeiture of any property for which civil forfeiture

is authorized.    Thus, because the government is authorized under 18 U.S.C.

§ 981(c)(1)(C) and the statutes listed above to pursue the civil forfeiture of the

proceeds of any theft of government property, mail fraud, and wire fraud, it is also

authorized to pursue criminal forfeiture of the same property.

      7.       Criminal Forfeiture Procedures. Section 2461(c) provides that the

procedures of 21 U.S.C. § 853 apply to all stages of a criminal forfeiture proceeding.

      8.       Court Authority for Entering Precharging Protective Orders.

Section 853(e)(1)(B) authorizes a federal court, upon application of the government,

to enter a preindictment or preinformation restraining order or injunction to preserve

the availability of potentially forfeitable property.




                                            3
            Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 4 of 13




       9.       Notice and an Opportunity to be Heard. Before entering such an

order, notice must be provided to persons appearing to have an interest in such

property, and they must be afforded an opportunity for a hearing. 21 U.S.C.

§ 853(e)(1)(B).

       10.      Burden of Proof. A motion for a preindictment restraining order or

injunction must be granted if the Court determines there is a “substantial

probability” that the government will prevail on the forfeiture and that “failure to

enter the order will result in the property being destroyed, removed from the

jurisdiction of the court, or otherwise made unavailable for forfeiture.” 21 U.S.C.

§ 853(e)(1)(B)(i).

       Before granting the motion, the Court must also determine that the need to

preserve the availability of the property outweighs any hardship on a party against

whom the order is to be entered. 21 U.S.C. § 853(e)(1)(B)(ii). As noted herein, the

government previously established probable cause to believe the 2020 Mercedes-Benz

Sedan is subject to forfeiture when it obtained a seizure warrant for it from this

Court. See Warrant to Seize Property Subject to Forfeiture, In the Matter of the

Seizure of 2020 Mercedes-Benz-AMG E63 sedan (VIN W1KZF8KB0LA810283), Case

No. 4:20-mj-450 (August 25, 2020).

       11.      Duration of the Protective Order. Any such order is effective for

ninety (90) days, unless it is extended by the Court for good cause shown, or an

indictment or information is filed that includes the forfeiture. 21 U.S.C.

§ 853(e)(1)(B).


                                          4
         Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 5 of 13




                     III.   Applicable Civil Forfeiture Authority

       12.    Civil Forfeiture Authority.       The federal government also has the

authority to seek civil forfeiture in this matter, as set forth above.

       13.    Civil Forfeiture Procedures. Many of the procedures applicable to

civil forfeiture matters are set forth in 18 U.S.C. § 983.

       14.    Court Authority for Entering Precomplaint Protective Orders.

Section 983(j)(1)(B) empowers the federal government to obtain a precomplaint

restraining order or injunction (or other protections) to “seize, secure, maintain, or

preserve the availability of property subject to civil forfeiture.”

       15.    Notice and an Opportunity to be Heard. Before such an order is

entered, notice must be provided to persons appearing to have an interest in such

property, and they must be afforded an opportunity for a hearing. 18 U.S.C.

§ 983(j)(1)(B).

       16.    Burden of Proof. The motion must be granted if the Court determines

there is a “substantial probability” that the government will prevail on the forfeiture

and that “failure to enter the order will result in the property being destroyed,

removed from the jurisdiction of the court, or otherwise made unavailable for

forfeiture.” 18 U.S.C. § 983(j)(1)(B)(i).

       Before granting the motion, the Court must also determine that the need to

preserve the availability of the property outweighs any hardship on a party against

whom the order is to be entered. 18 U.S.C. § 983(j)(1)(B)(ii).




                                            5
         Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 6 of 13




      17.    Duration of the Protective Order. Any such order is effective for

ninety (90) days, unless it is extended by the Court for good cause shown, or a

complaint is filed that includes the forfeiture. 18 U.S.C. § 983(j)(1)(B)(2).

                          IV.   Summary of Relief Requested


      18.    The government seeks a preindictment protective order, and a

precomplaint protective order, under the authorities set forth above, commanding

Kock or the Trust to turn the missing 2020 Mercedes-Benz Sedan over to the

government, specifically the law enforcement agents assisting with the forfeiture in

this matter. Kock, in his individual capacity and as trustee for the Trust, knows that

the 2020 Mercedes-Benz Sedan is the subject of a seizure warrant issued by this

Court, and he has chosen to thwart the warrant by hiding the 2020 Mercedes-Benz

Sedan.

                                 V.     Facts of the Case

      19.    Overview of the Investigation. Internal Revenue Service, Criminal

Investigation (IRS-CI) is currently investigating the Trust and its affiliates for

various criminal offenses related to the filing of fictitious tax returns and the receipt

of fraudulently-procured tax refunds generated from the filing of the fictitious

returns. As detailed below, there is probable cause to believe Kock submitted false

federal tax returns in the name of the Trust for tax years 2018 and 2019, which made

claims for tax refunds.

      20.    The Scheme to Defraud. A tax refund fraud scheme involves one or

more individuals who prepare false income tax returns, file false income tax returns,

                                            6
        Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 7 of 13




or do both, using false income, deductions, or tax withholding amounts to generate a

fraudulent claim for refund. A Form 1041, U.S. Income Tax Return for Estates and

Trusts, may be used to execute a tax refund scheme—just as a Form 1040, U.S.

Individual Income Tax Return is often used to execute such a scheme. Using either

type of return, a fraudster can manipulate the numbers on the form using false

income, false tax withholding figures, or both, to generate a fraudulent refund.

      21.      Form 1041, U.S. Income Returns for Estates and Trusts. The

Trust filed two false Forms 1041, US Income Tax Return for Estates and Trusts, for

the years 2018 and 2019. The Forms 1041 reported false interest income and false

federal income tax withholdings, which generated two fraudulent tax refunds totaling

$10,941,863.

      22.      False 2018 Form 1041. On or about November 23, 2019, the IRS

electronically received a 2018 Form 1041 in the name of the Trust. The address on

the form was associated with a residence in West Des Moines, Iowa titled to Roger T.

and Susan E. Kock, the parents of Kock. Kock resides at the same address.

      23.      Contents of the False 2018 Form 1041.           The 2018 Form 1041

reported interest income of $23,243. In the Tax and Payments section, the return

reported $23,243 in Federal income tax withheld, which was identical to the amount

of interest income reported. There is a question on the return asking, “If any [Federal

income tax withheld] is from Form(s) 1099, check [a box].” That box was checked,

which indicates that all or a portion of the federal tax withheld would be

substantiated by a corresponding Form 1099 filed by the withholder. The return


                                          7
         Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 8 of 13




reported taxable income of $11,243. The return claimed a refund of $20,671. The

return also was marked by the filer as an “initial return,” indicating that it was the

first tax return filed with the IRS on behalf of the Trust. A review of IRS records

indicates this was, in fact, the initial return filed on behalf of the Trust.

      24.    The First Fraudulent Refund. On December 17, 2019, based on the

amount of federal tax withholding claimed on the 2018 Form 1041 in the name of the

Trust, the IRS issued a refund payment in the amount of $20,671 via a check issued

by the United States Treasury to the Trust.

      25.    Evidence of Fraud. Based on a review of IRS records, the return is

wholly fictitious because the IRS has no record of any interest income earned by the

Trust or any tax withholdings paid over to the IRS for the Trust. A check of IRS

records was performed numerous times, as recently as May 11, 2020, and no interest

income or tax withholding records could be found.

      26.    Financial Transaction with the First Fraud Proceeds. Based on

a review of Banker’s Trust account records, on December 30, 2019, a bank account

was opened at the Clive Branch in Clive, Iowa. That account was a trust account

having account number xxxxx3903 and titled “Jeffrey Allan Kock Living Trust”.

Jeffrey A. Kock was listed as the only trustee on the signature card for that account.

The account was initially funded with a deposit of the $20,671 tax refund check.

      27.    False 2019 Form 1041. On or about February 5, 2020, the IRS received

a paper 2019 Form 1041 in the name of the Trust. The West Des Moines, Iowa

address associated with Kock’s parents, where Kock resides, was listed on the form.


                                            8
        Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 9 of 13




      28.      Contents of the False 2019 Form 1041.          The 2019 Form 1041

reported interest income of $15,158,247.      In the Deductions section, the return

reported a net operating loss deduction (NOL) of $15,158,245. A NOL occurs when

an entity’s allowable deductions exceed its taxable income for a tax period. When this

happens, the allowable deductions can be “carried forward” to succeeding years to

reduce future taxable income. The NOL reported on the return was nearly identical

to the amount of interest income reported. In the Deductions section, the return

reported a loss of ($11,998). That amount was calculated by taking the reported

$15,158,247 interest income and reducing that amount by the $12,000 reported as

fiduciary fees and the reported $15,158,245 net operating loss deduction. In the Tax

and Payments section, the return reported $15,158,245 in Federal income tax

withheld, which is nearly identical to the amount of interest income reported. There

is a question on the return asking, “If any [Federal income tax withheld] is from

Form(s) 1099, check [a box].” That box was checked, which indicates that all or a

portion of the federal tax withheld would be substantiated by a corresponding Form

1099 filed by the withholder. Although the return reported a loss of ($11,998), an

alternative minimum tax amount due was calculated on the return of $4,237,053.

This alternative minimum tax amount was calculated on the reported interest income

of $15,158,247. When the reported Federal income tax withheld of $15,158,247 is

deducted from the alternative minimum tax amount, the result is a refund of

$10,921,192.




                                          9
        Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 10 of 13




      29.    The Second Fraudulent Refund. On February 25, 2020, based on

the large amount of Federal tax withholding claimed to have been paid on the 2019

Form 1041 in the name of the Trust, the IRS issued a refund payment in the amount

of $10,921,192 via a check issued by the United States Treasury to the Trust.

      30.    Evidence of Fraud. Based on a review of IRS records, the return is

wholly fictitious because the IRS has no record of any interest income earned by the

Trust or any tax withholdings paid over to the IRS for the Trust. A check of IRS

records was performed numerous times, as recently as May 11, 2020, and no interest

income or tax withholding records could be found. In addition, based on a review of

IRS records and other available records, the source of the net operating loss claimed

on the return is wholly fictitious. Further, regarding the net operating loss, the fact

that the 2018 return is marked as an “initial return” and reported taxable income of

$11,243 indicates that there would not be a net operating loss to carry forward to

2019, because the initial 2018 return reported positive taxable income, not a loss.

There is no loss to carry forward to the 2019 return, and certainly not a $15,158,245

net operating loss.

      31.    Financial Transaction with the Second Fraud Proceeds.                 On

March 2, 2020, the tax refund check was deposited into a Banker’s Trust bank

account, having account number xxxxxx3903. That account was titled “Jeffrey Allan

Kock Living Trust.” The trustee on the account was Jeffrey A. Kock.

      32.    Purchase of the 2020 Mercedes-Benz Sedan. The investigation

further reveals that Kock then conducted a monetary transaction with this criminally


                                          10
         Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 11 of 13




derived property of a value greater than $10,000 in violation of 18 U.S.C. § 1957, and

the source of those monetary transactions was derived from specified unlawful

activity. A Bankers Trust cashier’s check in the amount of $146,271.80 was drawn

on the Bankers Trust bank account xxxxxx3903 on March 3, 2020. The cashier’s

check listed the payee as Mercedes-Benz of Des Moines and the remitter as Kock. A

motor vehicle purchase agreement dated February 29, 2020, from Mercedes-Benz of

Des Moines for the purchase of the 2020 Mercedes-Benz Sedan listed the VIN on the

agreement as W1KZF8KB0LA810283, and the balance due as $146,271.80.               The

motor vehicle purchase agreement listed the buyer as the Trust and was signed

“Jeffrey Kock, TTEE”. This 2020 Mercedes-Benz Sedan is the property, purchased

with stolen government funds, and/or fraud proceeds, and by use of a money

laundered funds, for which the government seeks a protective order.

      33.    Other Vehicles.      Kock purchased two other vehicles with fraud

proceeds, as well. In June 2020, the government attempted to recover all three

vehicles via seizure warrants issued by this Court.

      34.    Attempted Seizure of the 2020 Mercedes-Benz Sedan Pursuant

to Court-Issued Federal Warrants. On June 18, 2020, a team of IRS Special

Agents executed seizure warrants of the three vehicles, and the following events

occurred:

    A.      Vehicle # 1. A 2017 Mercedes-Benz-AMG G63 Sports Utility Vehicle
            (SUV) (VIN # WDCYC7DF5HX274308), titled in the name of the Jeffrey
            Allan Kock Living Trust, was seized at the residence of JH, Kock’s sister.
            She said that Kock bought that vehicle and owns it, but that she was
            driving the vehicle and storing it at her address.


                                         11
         Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 12 of 13




    B.      Vehicle # 2. A 2019 Mercedes-Benz-AMG SL450 convertible coupe
            (VIN # WDDJK6GA2KF055555), titled in the name of Susan E. Kock, was
            seized at the residence of Roger T. and Susan E. Kock in West Des Moines,
            Iowa—the same address listed on the fictitious tax forms and where Kock
            resides. Roger Kock stated that the vehicle was owned by his wife, Susan
            Kock and that the vehicle was purchased by his son, Jeffrey Kock, for his
            mother. Roger Kock stated that the source of the funds for the purchase
            of this vehicle was a $10 million check issued to Kock by the IRS.

    C.      Vehicle # 3 (2020 Mercedes-Benz Sedan). After the Government
            took possession of the coupe, Kock arrived at his parents’ home. The case
            agent informed Kock that a valid seizure warrant was in effect for the
            2020 Mercedes-Benz Sedan. Kock then stated to the case agent that the
            Sedan could not be seized, because “well, I hid it” The case agent
            confirmed that Kock had said he had hidden the 2020 Mercedes-Benz
            Sedan from federal agents and Kock stated that was correct.

      35.    Title to the 2020 Mercedes-Benz Sedan. According to the Iowa

Department of Transportation Motor Vehicles, the 2020 Mercedes-Benz-AMG E63

sedan is titled in the name of the Jeffrey Allan Kock Living Trust. According to the

Bankers Trust bank account signature card, Jeffrey Kock is the only trustee of the

Jeffrey Allan Kock Living Trust.

      36.    The Administrative Forfeiture. In August 2020, Koch sent a pro se

letter to the IRS in which he contested the administrative forfeiture of the two

previously-seized vehicles by claiming the agency had no authority to seize them, and

demanding they be returned within 10 days, full of premium gas, washed externally,

and without damages, and demanding that the IRS release the 2020 Mercedes-Benz

Sedan from the federal seizure warrant, or else he would file a lawsuit. Kock said if

the IRS did not answer his pro se letter within 10 days, it was agreeing that it had no

authority to take the automobiles, and that he owed no debt or claim in regard to the



                                          12
        Case 4:20-mc-00031-JAJ Document 1 Filed 08/31/20 Page 13 of 13




vehicles. The IRS was not obligated to, and did not, respond to these demands. Thus,

Koch may insist that the warrant issued by this Court is invalid.

                                   VI.    Conclusion


      WHEREFORE, the United States respectfully requests that this Court order

Jeffrey Allan Kock, who is in defiance of this Court’s seizure warrant, to appear

expeditiously at a hearing on the government’s motion for a protective order,

requiring him to turn the subject vehicle over to the federal government, as previously

commanded, and for other such relief as the Court deems appropriate under the facts,

applicable law, and the equities of the case.

                                                Respectfully submitted,
                                                Marc Krickbaum
                                                United States Attorney


                                         By: /s/ Craig Peyton Gaumer
                                             Craig Peyton Gaumer
                                             Kyle J. Essley
                                             Assistant United States Attorneys
                                             U. S. Courthouse Annex, Suite 286
                                             110 East Court Avenue
                                             Des Moines, Iowa 50309
                                             Tel: (515) 473-9300
                                             Fax: (515) 473-9292
                                             Email: craig.gaumer@usdoj.gov




                                          13
